  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )         CRIMINAL ACTION NO.
     v.                                )             2:19cr55-MHT
                                       )                 (WO)
KENYON DEMON THOMAS                    )

                          MENTAL-HEALTH ORDER

    For the reasons stated in open court on August 28,

2019, and in accordance with the judgment imposed on

that date and entered on September 20 (doc. no. 42), it

is ORDERED that:

  (1)      Within    30    days    of      his    release      from   prison,

    defendant       Kenyon       Demon      Thomas   is     to    receive    a

    mental-health         evaluation        to    determine      whether    he

    needs mental-health medication.                    Defendant Thomas

    shall contribute to the cost based on his ability

    to     pay   and       the     availability           of     third-party

    payments.

  (2)      Upon defendant Thomas’s release from prison,

    defendant       Thomas        is       to    receive       psychological

    counseling at least once a week until further order
  of the court. Defendant Thomas shall contribute to

  the   cost   based   on   his   ability   to   pay   and   the

  availability of third-party payments.

(3)     Within 90 days from defendant Thomas’s release

  from prison, the Probation Department shall file a

  report as to how defendant Thomas’s mental-health

  treatment is progressing.

  DONE, this the 24th day of September, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
